--------------------------------------------------------------------------------

EXHIBIT 10.3
  
RETENTION AGREEMENT
 
In recognition of an interim funding line provided by Castlerigg Master
Investments Ltd (“CMI”), this Retention Agreement (the “Agreement”), dated July
26, 2010, is made by and between Raptor Networks Technology, Inc., a Colorado
corporation (the “Company”), and Bob van Leyen, an individual (“Employee”).
 
1.  
POSITION AND RESPONSIBILITIES

 
a.   Position.  Employee is employed by the Company to render services to the
Company.  Employee’s position is that of Chief Financial Officer.
 
b.   Retention Period.  Six Months from the date of this Agreement.
 
2.  
EMPLOYMENT NON-COMPETE

 
For good consideration and as an inducement for CMI to lend money to Raptor
Networks Technology, Inc. pursuant to the Convertible Note dated July 27, 2010,
the undersigned Employee hereby agrees not to directly or indirectly compete
with the business of the Company and its successors and assigns during the
period of employment and for a period of six months following termination of
employment notwithstanding the cause or reason for termination. The term "not
compete" as used herein shall mean that the Employee shall not own, manage,
operate, consult or be employed in a business substantially similar to, or
competitive with, the present business of the Company or such other business
activity in which the Company may substantially engage during the term of
employment. The Employee acknowledges that the Company shall or may in reliance
of this Agreement provide Employee access to trade secrets, customers and other
confidential data and good will. Employee agrees to retain said information as
confidential and not to use said information on his or her own behalf or
disclose same to any third party. This Agreement shall be in full force and
effect for six months, commencing with the date of employment termination. This
Agreement shall be binding upon and inure to the benefit of the parties, their
successors, assigns, and personal representatives.
 
3.  
TERMINATION FOR OTHER THAN CAUSE

 
Following any termination of employment, Employee shall cooperate with the
Company in the winding up of pending work on behalf of the Company and the
orderly transfer of work to other employees for six months following that
termination.  Employee shall also cooperate with the Company in the defense of
any action brought by any third party against the Company that relates to
Employee’s employment by the Company.
 
4.  
ASSIGNMENT OF INVENTIONS

 
Employee agrees to assign to the Company, without further consideration, their
entire right, title, and interest (throughout the United States and in all
foreign countries), free and clear of all liens and encumbrances, in and to all
Inventions. Employee understands that “Inventions” means all ideas, processes,
inventions, technology, designs, formulas, discoveries, patents, copyrights, and
trademarks, and all improvements, rights, and claims related to the foregoing,
that are conceived, developed, or reduced to practice by me alone or
with others.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
SUBSEQUENT EMPLOYERS

 
Employee warrants that after his termination of employment with the Company, he
will not enter into any agreement that conflicts with his obligations under this
Agreement, and will inform any subsequent employers of their obligations under
this Agreement.
 
6.  
AMENDMENTS; WAIVERS; REMEDIES

 
This Agreement may not be amended or waived except by a writing signed by
Employee and the Company.  Failure to exercise any right under this Agreement
shall not constitute a waiver of such right.  Any waiver of any breach of this
Agreement shall not operate as a waiver of any subsequent breaches.  All rights
or remedies specified for a party herein shall be cumulative and in addition to
all other rights and remedies of the party hereunder or under applicable law.
 
7.  
ASSIGNMENT; BINDING EFFECT

 
a.   Assignment.  The performance of Employee is personal hereunder, and
Employee agrees that Employee shall have no right to assign and shall not assign
or purport to assign any rights or obligations under this Agreement.  The
Company may freely assign to another person or entity any of its rights under
this Agreement.
 
b.   Binding Effect.  Subject to the foregoing restriction on assignment by
Employee, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, agents, successors and assigns of the Company;
and the heirs, devisees, spouses, legal representatives and successors of
Employee.
 
8.  
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without regard to conflict of law rules.
 
9.  
INTERPRETATION

 
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.
 
10.  
AUTHORITY

 
Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
11.  
EMPLOYEE ACKNOWLEDGEMENT

 
Employee acknowledges that he or she has had the opportunity to consult legal
counsel concerning this Agreement, that he or she has read and understands this
Agreement, that he or she is fully aware of its legal effect, and that he or she
has entered into it freely based on his or her own judgment and not on any
representations or promises other than those contained in this Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 


Employer:
 
[_________________]
 
By: __________________________________
 
Name: ________________________________
 
Its: __________________________________
Employee:
 
 
 
Signature:______________________________
 
Print Name:_____________________________

 
 
 
 

 
 
-3-

--------------------------------------------------------------------------------

 